Citation Nr: 1147391	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-42 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss on a direct basis.

2.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for residuals of Gentamicin toxicity, to include vertigo, kidney problems, tremor, memory loss and increased bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied the claims.  

The Veteran and his wife presented testimony at personal hearings before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge in July 2009 and August 2011, respectively.  Transcripts from both hearings are of record.  

The issue of entitlement to VA compensation under 38 U.S.C.A. § 1151 for residuals of Gentamicin toxicity, to include vertigo, kidney problems, tremor, memory loss and increased bilateral hearing loss, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is not etiologically related to active service.  



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss on a direct basis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for bilateral hearing loss, which he contends he has had ever since military service as a result of acoustic trauma sustained while working as a combat engineer/builder in the Seabees.  He has described exposure to explosives, heavy equipment, machinery, welding and excavating equipment, and masonry and carpentry equipment.  The Veteran asserts that he did not use any hearing protection in service, but did use it when around occupational (construction industry) and recreational (hunting) noise exposure.  See January 2008 statement in support of claim; July 2009 and August 2011 transcripts.   

The Veteran's service treatment records reveal that he was seen with complaint of deafness in his right ear in March 1973, at which time he was found to have right otitis externa.  There were no other complaints of problems with hearing acuity and at the time of his discharge from service in December 1975, clinical evaluation of the Veteran's ears and drums was normal and he exhibited 15/15 on whispered and spoken voice testing, bilaterally.  See report of medical examination.  

Post-service medical evidence of record reveals that the Veteran was seen in March 1999 for an audiological evaluation at the Dartmouth Hitchcock Medical Center.  In pertinent part, he described a recent (six to eight weeks) history of decreased hearing, which seemed to be more pronounced in his left ear.  In regards to complaints of tinnitus, the Veteran reported noise exposure to guns and machinery but indicated that he had not had any significant noise exposure in the last four years.  The Veteran also reported that he had not had his hearing assessed since childhood but felt that his hearing was excellent prior to the recent noted change.  Audiometric testing was conducted and the Veteran was diagnosed with bilateral sensorineural hearing loss with left asymmetry.  The examiner recommended further investigation to rule out 8th nerve or retrocochlear involvement and noted that the examiner wanted to see an ENT such that an appointment had been scheduled for March 26.  

In March 1999, the Veteran was seen with complaints of tinnitus.  At that time, he reported some noise exposure in his lifetime working construction around engines, saws, jack hammers and also gunfire during his term in service.  There was no specific trauma to either ear and no past otologic history of disease was noted.  The examiner noted that recent audiologic evaluation demonstrated borderline normal thresholds in the right ear through 2000 Hz dropping to a moderate sensorineural hearing loss.  The left ear was symmetrical through 3000 Hz and then asymmetrical 4000 through 8000.  Speech discrimination was 96 percent in the right ear and 92 percent in the left.  The impression was unilateral otologic symptoms of tinnitus, aural fullness and sensorineural hearing loss in the high frequencies.  An MRI was ordered.  See record from the Hitchcock Clinic.  The MRI report dated in April 1999 indicates that it was to rule out acoustic neuroma; the impression was normal head MRI.  Specifically, there were no enhancing cerebellopontine angle masses.  See record from Mary Hitchcock Memorial Hospital.  

A September 2007 VA treatment record contains an assessment of hearing loss, which was noted to be a chronic problem as it had been present for many years.  Weber and Rine results were most consistent with sensorineural hearing loss (partial) on the left side.  The examiner noted that it was most likely age/noise related hearing loss.  See medical student note.  

The Veteran underwent a VA audio examination in July 2008, at which time his claims folder and medical records were reviewed.  The examiner noted that audiometric data was available from his military enlistment and that hearing was normal, bilaterally, in 1972.  The examiner also noted that at the time of his 1975 separation from service, the Veteran had a whispered voice test and passed it with 15/15 bilaterally.  The examiner indicated that this test is not a measure of threshold at individual frequencies but if administered properly, has strong sensitivity and specificity for hearing loss through 2000 Hz.  The examiner cited Swan and Browning, 1986, for that proposition.  

The examiner also reported that there was audiometric data from Dartmouth Hitchcock Medical Center from 1999, at which time the Veteran underwent a complete audiological evaluation and was diagnosed with normal hearing 250 to 2000 Hz sloping to a moderate sensorineural loss 3000 to 8000 Hz bilaterally.  In the audiological report it stated that the Veteran had a "recent 6-8 weeks, history of decreased hearing and increased bilateral tinnitus" and that the Veteran had felt his hearing was excellent "prior to the recent change."  The examiner also noted that the Veteran had been treated with Gentamicin in September 2007.

The Veteran reported military noise exposure due to construction, builder third class, carpentry and heavy equipment operator.  He reported occupational noise exposure in construction and as working as a janitor and a cook, and recreational noise exposure in the form of motorcycling and hunting.  The Veteran reported that the onset of hearing loss was first diagnosed in 1999 but that he believed it had started six to eight years before that.  He indicated that it had been a gradual onset but worsened in September 2007 after being treated with Gentamicin.  

The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
60
65
LEFT
30
35
40
70
75

The examiner noted normal middle ear function.  Right ear otoscopy was unremarkable and type A tympanograms with normal ear canal volume, pressure and compliance was obtained.  The examiner could not obtain a seal for acoustic reflex testing.  A speech reception threshold was obtained at 42 dBHL.  Pure tone air and bone conduction threshold testing revealed a mild sloping to moderately severe sensorineural loss.  Word recognition was excellent with 96 percent correct at 80dBHL.  Left ear otoscopy was unremarkable and type A tympanograms with normal ear canal volume, pressure and compliance was obtained.  The examiner could not obtain a seal for acoustic reflex testing.  A speech reception threshold was obtained at 44 dBHL.  Pure tone air and bone conduction threshold testing revealed a mild sloping to severe sensorineural loss.  Word recognition was 90 percent correct at 80dBHL and 92 percent correct at 85dBHL.  

The Veteran was diagnosed with right sensorineural hearing loss described as mild to moderately severe and left sensorineural hearing loss described as mild to severe.  The examiner again noted that the Veteran's hearing was normal at enlistment, that he passed a whispered voice test at separation and that although this test does not measure individual frequencies,  "if administered properly, the whisper test has strong sensitivity and specificity for hearing loss through 2000 Hz."  In 1999, the Veteran had his hearing tested and in the progress note from that visit, it stated that he first noticed a decrease in hearing six to eight weeks prior (around January 1999).  The progress note also stated that the Veteran felt his hearing was "excellent" prior to the recent change.  The examiner noted that at the time of the examination, the Veteran stated that he first noticed hearing loss in the early 1990s, maybe around 1991 or 1993.  Based on the information found in the claims folder and his own reported onset of loss, it was the examiner's opinion that it is less likely as not that military noise exposure contributed to his hearing loss.  If his military service had caused hearing loss it would have been present at his military separation, and the Veteran did not notice any difficulty hearing until the 1990s.

The evidence of record does not support the Veteran's claim.  The Board acknowledges the Veteran's assertions regarding in-service noise exposure, and finds that these assertions are both competent and credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board will concede that the Veteran was exposed to acoustic trauma during service.  The Veteran is also competent to report that bilateral hearing loss has existed from active duty service to the present.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471; see also Jandreau, 492 F.3d at 1372.  However, the Board does not find the Veteran's statements to be credible with respect to experiencing symptoms of bilateral hearing during and continuing since service.  The Veteran did not complain of bilateral hearing loss or a decrease in hearing acuity at the time of his separation examination in December 1975.  Moreover, the Veteran reported problems with hearing for six to eight weeks, not since service, in March 1999.  See record from Dartmouth Hitchcock Medical Center.  And at the time of his July 2008 VA audio examination, he again did not report problems with loss of hearing since service, but indicated that it had started six to eight years prior to being diagnosed in 1999 (early 1990s).  These records have greater probative value than the history as more recently reported by the Veteran.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony). 

Additionally, the opinion rendered at the July 2008 VA examination took the Veteran's history and complaints into account and did not relate his bilateral hearing loss to service, to include the in-service acoustic trauma.  Rather, the July 2008 VA examiner determined that it is less likely as not that military noise exposure contributed to bilateral hearing loss.  This opinion was based primarily on the Veteran's own reports as to when his hearing loss onset, specifically the March 1999 private record in which it was noted that he first noticed a decrease in hearing six to eight weeks prior (around January 1999) and that his hearing had been excellent prior to this change, and his report at the time of the July 2008 VA examination that he first noticed hearing loss in the early 1990s.  The examiner also noted that if the Veteran's military service had caused hearing loss, it would have been present at his military separation, but the Veteran did not notice any difficulty hearing until the 1990s.  

In the absence of competent and credible evidence establishing an etiological relationship between active service and bilateral hearing loss, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a February 2008 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder and he was afforded an appropriate VA examination in connection with his claim.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for bilateral hearing loss is denied.  

REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of Gentamicin toxicity, to include vertigo, kidney problems, tremor, memory loss and increased bilateral hearing loss.  

Treatment records from the White River Junction VAMC reveal that the Veteran presented to the emergency department on September 15, 2007 with frank hematuria of one day, which was not constant.  A Foley catheter was inserted and his bladder was irrigated, during which time he passed several clots.  The Veteran was brought back to the emergency department on September 18, 2007 after collapsing at work, having rigors and a fever of 106 degrees, and new onset of bilateral lower back pain.  He was admitted to medicine service for further work-up and evaluation of fever secondary to enteroccocal bacteremia in setting of mechanical AV valve and urinary tract infection (UTI).  Blood cultures drawn on September 18, 2007 showed growth of gram positive cocci; empiric IV antibiotics (Vancomycin and Gentamicin) were started.  In preparation for discharge, a PICC line was placed and Vancomycin was changed to Penicillin.  Because it was not possible to eliminate the possibility of endocarditis, for which the Veteran was at an increased risk due to his mechanical aortic valve, Penicillin and Gentamicin were to be continued for a total of six weeks.  The Veteran was discharged on September 27, 2007.  See discharge summary.  The diagnoses on discharge were enterococcus faecalis bacteremia; prosthetic aortic valve; enterococcus faecium UTI; and traumatic hematuria.  See September 27, 2007 progress note.  

In essence, the Veteran contends that he suffered Gentamicin toxicity as a result of VA treatment, with residual vertigo, kidney problems, tremor, memory loss and increased bilateral hearing loss.  He and his wife assert that they were never told of the long term side effects of Gentamicin, though they were told to inform a doctor if his pre-existing tinnitus got louder.  They also assert that he should not have been given Gentamicin concurrent with the diuretic furosemide and that while treatment with Gentamicin may be standard protocol for someone who actually has endocarditis, it was never proven that the Veteran actually had endocarditis.  

The RO obtained a medical examination in September 2009, at which time the Veteran was diagnosed with residuals of Gentamicin toxicity, including vertigo, hearing loss, tinnitus, bilateral upper extremity tremors, and headaches.  It was the examiner's opinion that the VA medical services were the proximate cause of the additional disabilities, but that the additional disabilities are not the result of fault, negligence, lack of proper skill, or error in judgment or similar instance of fault.  No rationale for this opinion was provided.  There was also no discussion related to the Veteran's claims regarding the concurrent prescription of Gentamicin and furosemide.  These deficiencies must be rectified on remand.  

Pertinent medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  More specifically, the RO/AMC should make efforts to obtain all consent forms related to the treatment the Veteran received at the White River Junction VAMC in September 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all consent forms related to the treatment the Veteran received at the White River Junction VAMC in September 2007.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

2.  When the foregoing development has been completed, forward the claims folder to an appropriate VA physician to obtain a medical opinion as to whether the residuals of Gentamicin toxicity, to include vertigo, kidney problems, tremor, memory loss and increased bilateral hearing loss are the result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of the VA, or as the result of an event that was not reasonably foreseeable.

In providing the requested opinion, the examiner should specifically comment on the following: 

Is it at least as likely as not that the residuals of Gentamicin toxicity, to include vertigo, kidney problems, tremor, memory loss and increased bilateral hearing loss, are either due to 

(a)  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment to the Veteran in September 2007; or 

(b)  an event not reasonably foreseeable?
 
When considering whether any current residuals of Gentamicin toxicity were caused by an event not reasonably foreseeable, the examiner should consider any informed consent forms signed by the Veteran. 

The examiner should also specifically address the Veteran's contention that he should not have been given Gentamicin concurrent with the diuretic furosemide.

A complete rationale for all opinions expressed should be given. 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


